DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nan Carr on 06 May 2022.
The application has been amended as follows: 
Claim 1. (Current Amended) A detection device, comprising: a testing element, wherein the testing element comprises a detection area configured to detect a presence of an analyte in a liquid sample; and a transparent area through which a test result on the detection area is read, and the transparent area includes a hydrophilic area or a hydrophobic area; 
a collecting chamber; and 
a blocking element, wherein the testing element is installed in or combined with the collecting chamber, the blocking element fills up the area between the detection area and the inner wall of the transparent area, and the blocking element is configured to reduce or block fluid exchange between the detection area and inner wall of the collecting chamber and surrounding so that a liquid substance originating from the liquid sample cannot enter into the area between the detection area and the inner wall therefore avoiding mist that could affect reading the result on the detection area.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent US 7,008,799 to Zimmer et al. (herein Zimmer).
Zimmer teaches an analytical testing element (i.e. detection device) for the determination of an analyte in a liquid (see abstract). The detection device comprises a testing element, wherein said testing element comprises a capillary channel and detection element (i.e. detection area) (see Figs. 1A-1F; Col. 9, line 20 – Col. 10, line 3). The detection area contains all reagents required for the detection reaction of the target analyte in a sample (see Col. 5, lines 1-4). The detection device further comprises a carrier (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3), wherein said carrier is transparent so a color change due to a detection reaction in the detection area can be visually or optically observed (see Col. 5, lines 15 – 27). Said carrier therefore reads on a “transparent area” as recited in the instant claims wherein said transparent area comprises a hydrophilic area located on portion of carrier forming the capillary channel (see Col. 4, lines 12-67). The capillary channel, formed by the transparent area (i.e. carrier), comprises a notch (i.e. collecting chamber) for liquid sample collection (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3)).
Zimmer fails to teach nor fairly suggest “a blocking element, wherein … the blocking element fills up the area between the detection area and the inner wall of the transparent area, and the blocking element is configured to reduce or block fluid exchange between the detection area and inner wall of the collecting chamber and surrounding so that a liquid substance originating from the liquid sample cannot enter into the area between the detection area and the inner wall therefore avoiding mist that could affect reading the result on the detection area” as recited in independent instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797